DETAILED ACTION
This action is in response to the reply received 12/02/2020. After consideration of applicant's amendments and/or remarks:
Rejection of claims 1-19 under 35 USC § 103 are maintained.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8, 10-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhne et al., U.S. PG-Publication No. 2014/0363137 A1, in view of Schmelzer, U.S. PG-Publication No. 2015/0356121 A1, further in view of Svendsen et al., U.S. PG-Publication No. 2006/0041554 A1, further in view of Azizi et al., U.S. PG-Publication No. 2014/0025799 A1.

Claim 1
uhne discloses an information processing device comprising: a plan period acquisition unit configured to acquire a period from a start to an end of a plan on the basis of plan information regarding the plan. Kuhne discloses a system "for requesting an interactive tour using media objects from a plurality of users" (¶ 4). The system comprises a media object collector 102 that retrieves media objects hosted by user profiles "based on a date and time range" (¶ 24). Kuhne discloses a user interface "configured to receive a start time and an end time from a user" that describes a time range. Media object collector 102 "may utilize this time range to collect media objects" (¶ 61).
	Kuhne discloses an image data acquisition unit configured to, after the period of the plan has elapsed, acquire image data captured in the period. Kuhne discloses that "if a user requests a digital video that includes media object created by a group of users within a specific time period and/or around a selected geolocation, media object collector 102 will collect all available media object from the users' profiles that fall within the selected time period and/or a geolocation range encompassing the geolocation" (¶¶ 20-24).
	Kuhne discloses a video file creation unit configured to create a video file in which the image data are combined. The system comprises a segmenting module 10 "configured to cluster one or more sorted media objects into one or more trip segments based on [a] velocity value between adjacent media objects" (¶¶ 44-47). The system further comprises a segment renderer 114 for "combining one or more rendered trip segments into an interactive tour." Presentation styles "describe how media object are presented in the interactive tour." In one embodiment, "if a trip segment includes photographic images and a microblog post, a presentation style can be selected that uses the microblog post for a title of the video segment and displays the photographic images as a slideshow in the video segment" (¶¶ 48-53).
wherein the plan period acquisition unit, the image data acquisition unit, and the video file creation unit are each implemented via at least one processor. The teachings of Kuhne are implemented using a computer system comprising a processor device (¶¶ 80-90).
	Kuhne does not expressly disclose acquire image data captured in the period from a plurality of registered users associated with one another in advance of the start of the period of the plan, wherein the plan information is acquired together with a plan identification ID, wherein the image data is acquired according to the acquired plan identification ID.
	Schmelzer discloses acquire image data captured in the period from each user of a plurality of registered users associated with one another in advance of the start of the period of the plan. First, Schmelzer discloses registering event information (i.e. plan information) before the start time of the event, because other users can "join an existing (upcoming or ongoing) event." Id. at ¶ 25, emphasis added. Second, Schmelzer discloses that the event information can limit the acquisition of media data to a sub-set of users with a relationship (i.e. associated with one another) prior to an upcoming event. The interface in Figure 8 illustrates a selection button wherein the "user may designate the event . . . as being limited to a particular group (i.e. to encompass only those images taken within the geographic boundary and defined timeframe of the event, and fitting within a defined sub-group of those images, such as 'all registered participants', 'only concert goers with VIP access', 'only members of the wedding party', or any other sub-group within the overall group of all images taken within the geographic boundary during the defined timeframe." Id. at ¶ 33. In these express examples (1) "all registered participants" are registered users associated with one another because they are registered for the same event, (2) "only concert goers with VIP access" are registered users associated with one 
	Schmelzer discloses wherein the plan information is acquired together with a plan identification ID. Schmelzer discloses methods enabling "individuals at a given event . . . to share photos captured at that events and to view photos captured by others present at the same event." The images are encoded with metadata comprising an event ID (¶ 5). A user creates an event by establishing a user-defined geographical boundary and providing event details. FIG. 7 illustrates a user interface for defining a geographical boundary for an event. FIG. 8 illustrates a user interface enabling a user to create an event (i.e. create a plan). A user inputs an event name 154, event description 156, event sharing permissions 158, event category 160, event data 166, event start time 168, and event ending time 170 (¶¶ 28-35). Once a computer system obtains all event details "a unique event ID (i.e. event ID 66 of metadata 64) associated with the event is generated by server 122." This event ID 66 "facilitates photo sharing by event participates by associating the location/time defined event with a unique ID" (¶ 37).
	Schmelzer discloses wherein the image data is acquired according to the acquired plan identification ID and past information. Schmelzer discloses that "images 62 captured by a participant in an event are associated with metadata 64 that provides identifying information about the event." The metadata 64 includes an event ID 66 (¶¶ 26-27; figs.3-4). Images captured by participants are sent to a server 122 that "compares the location and time metadata associated with the image with events created by others." Schmelzer discloses that "[i]f the location metadata falls within the defined geographic perimeter of an event, and the time falls within the 
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention, having both Kuhne and Schmelzer before them to modify the method of acquiring event photos to generate a video of Kuhne to incorporate the event ID taught by Schmelzer. One of ordinary skill in the art would be motivated to integrate the event ID into Kuhne, with a reasonable expectation of success, in order to enable a user to "easily search and retrieve all photos associated with [an] event" (Schmelzer, ¶ 39).
	Kuhne-Schmelzer does not expressly disclose that the plan identification ID is included in information of a URL.
	Svendsen discloses wherein the plan identification ID is included in information of a URL. Svendsen discloses a method for sharing digital images organized using albums over a network. Svendsen, ¶¶ 23-24. The owner of an album of digital images can invite other to view the album by providing a URL. The URL identifies "an album identifier 234 for the requested web album web page 240." Id. at ¶ 27. The album identifier 234 is an identifier used to acquire image data; accordingly the album identifier is analogous to the claimed plan identification ID.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the event ID of Kuhne-Schmelzer to incorporate the photo viewing invitation URL comprising an album identifier as taught by Svendsen. One of ordinary skill in the art would be motivated to integrate the photo viewing 
	Kuhne-Schmelzer-Svendsen does not expressly disclose wherein the image data is acquired according to the acquired plan identification ID and past information of each user of the plurality of registered users, the past information of each user being related to the plan information.
	Azizi discloses wherein the image data is acquired according to the acquired plan identification ID and past information of each user of the plurality of registered users, the past information of each user being related to the plan information. Azizi discloses "a calendar aware smart-type device that can automatically upload information, such as media content . . . to a . . . server or other designated device based on rules that are generated based on user preferences." Azizi, ¶ 19. An exemplary user preference includes "indicating upload events to the photo- and video-sharing website are to occur in a specified temporal relationship with selected calendar events." Id. at ¶ 22. A calendar event "stored in a calendar application on a user's smart type-device" may have the event name of "Kid's Soccer Match" along with a designated time and a designated geographic location. An exemplary user rule for this event includes "if photos and/or videos are taken within a designated window of time of the scheduled soccer match, and the photos and/or videos include location information that is within the proximity threshold and the smart-type device is connected to a network meeting a designated cost threshold, then automatically upload the photos and/or videos to the photo- and video-sharing website." Id. at ¶¶ 23; 26. One of ordinary skill in the art recognizes that by using the network cost rule, the media Id. at ¶ 30. In this embodiment, the get together at the residence occurs after the soccer match. The media is gathered using a calendar event that has already occurred (i.e. past information).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify acquiring event media based on event information of Kuhne-Schmelzer-Svendsen to incorporate acquiring event media based on user calendar event information taught by Azizi. One of ordinary skill in the art would be motivated to integrate acquiring media based on user calendar event information into Kuhne-Schmelzer-Svendsen, with a reasonable expectation of success, in order to automate media sharing based on user defined network cost threshold parameters. Azizi, ¶¶ 4, 19, 22.

Claim 2
	Kuhne discloses wherein the video file creation unit creates a slide show as the video file. In one embodiment, "if a trip segment includes photographic images and a microblog post, a presentation style can be selected that uses the microblog post for a title of the video segment and displays the photographic images as a slideshow in the video segment" (¶¶ 48-53).

Claim 3
	Kuhne discloses wherein the video file creation unit creates the video file further using information other than the period included in the plan information. Kuhne discloses that "if a user requests a digital video that includes media object created by a group of users within a specific time period and/or around a selected geolocation, media object collector 102 will collect all available media object from the users' profiles that fall within the selected time period and/or a geolocation range encompassing the geolocation" (¶¶ 20-24). Thus, Kuhne uses geolocation data (in addition to time data) to generate the slideshow video.

Claim 4
	Kuhne discloses wherein the video file creation unit creates the video file on the basis of information for video file creation in which a specification for creating the video file is prescribed. The system further comprises a segment renderer 114 for "combining one or more rendered trip segments into an interactive tour." Presentation styles "describe how media object are presented in the interactive tour." In one embodiment, "if a trip segment includes photographic images and a microblog post, a presentation style can be selected that uses the microblog post for a title of the video segment and displays the photographic images as a slideshow in the video segment" (¶¶ 48-53). The disclosed 'presentation style' is analogous to the claimed 'specification,' because a presentation style prescribes how the media objects are displayed.

Claim 8
wherein the information for video file creation includes a production target condition indicating that the video file is for a general user or for a company, a background image, a sound, a production pattern including a display time or a production technique, or detail information regarding display. In one embodiment, Kuhne discloses a presentation style wherein the "slideshow and title are overlaid on a geo-referenced digital movie that navigates between trip segment 320's starting and ending points along a virtual 3D geographical landscape" (¶¶ 75-79).

Claim 10
	Kuhne discloses wherein, in a case where the video file is for a specific event, the information for video file creation includes information for causing the video file in line with an image of the specific event to be created. Kuhne discloses that "[i]f the trip segment includes geo-reference data that navigates a path between points in a 3D geographic environment, a presentation style may be selected that overlays each photographic image at the point along the path that corresponds to its geolocation" (¶ 50).

Claim 11
	Kuhne discloses an information processing method, executed by at least one processor, the method comprising: acquiring a period from a start to an end of a plan on the basis of plan information regarding the plan. Kuhne discloses a system "for requesting an interactive tour using media objects from a plurality of users" (¶ 4). The system comprises a media object collector 102 that retrieves media objects hosted by user profiles "based on a date and time range" (¶ 24). Kuhne discloses a user interface "configured to receive a start time and an end 
	Kuhne discloses acquiring, after the period of the plan has elapsed, image data captured in the period. Kuhne discloses that "if a user requests a digital video that includes media object created by a group of users within a specific time period and/or around a selected geolocation, media object collector 102 will collect all available media object from the users' profiles that fall within the selected time period and/or a geolocation range encompassing the geolocation" (¶¶ 20-24).
	Kuhne discloses creating a video file in which the image data are combined. The system comprises a segmenting module 10 "configured to cluster one or more sorted media objects into one or more trip segments based on [a] velocity value between adjacent media objects" (¶¶ 44-47). The system further comprises a segment renderer 114 for "combining one or more rendered trip segments into an interactive tour." Presentation styles "describe how media object are presented in the interactive tour." In one embodiment, "if a trip segment includes photographic images and a microblog post, a presentation style can be selected that uses the microblog post for a title of the video segment and displays the photographic images as a slideshow in the video segment" (¶¶ 48-53).
	Kuhne does not expressly disclose acquiring image data captured in the period from a plurality of registered users associated with one another in advance of the start of the period of the plan, wherein the plan information is acquired together with a plan identification ID, wherein the image data is acquired according to the acquired plan identification ID.
	Schmelzer discloses acquire image data captured in the period from each user of a plurality of registered users associated with one another in advance of the start of the period of the plan. First, Schmelzer discloses registering event information (i.e. plan information) before the start time of the event, because other users can "join an existing (upcoming or ongoing) event." Id. at ¶ 25, emphasis added. Second, Schmelzer discloses that the event information can limit the acquisition of media data to a sub-set of users with a relationship (i.e. associated with one another) prior to an upcoming event. The interface in Figure 8 illustrates a selection button wherein the "user may designate the event . . . as being limited to a particular group (i.e. to encompass only those images taken within the geographic boundary and defined timeframe of the event, and fitting within a defined sub-group of those images, such as 'all registered participants', 'only concert goers with VIP access', 'only members of the wedding party', or any other sub-group within the overall group of all images taken within the geographic boundary during the defined timeframe." Id. at ¶ 33. In these express examples (1) "all registered participants" are registered users associated with one another because they are registered for the same event, (2) "only concert goers with VIP access" are registered users associated with one another because they have VIP access, and (3) "only members of the wedding party" are registered users associated with one another because they are in the wedding party— and the bride, groom, best man, and maid of honor are socially associated with each other prior to the upcoming wedding taking place.
	Schmelzer discloses wherein the plan information is acquired together with a plan identification ID. Schmelzer discloses methods enabling "individuals at a given event . . . to share photos captured at that events and to view photos captured by others present at the same event." The images are encoded with metadata comprising an event ID (¶ 5). A user creates an event by establishing a user-defined geographical boundary and providing event details. FIG. 7 illustrates a user interface for defining a geographical boundary for an event. FIG. 8 illustrates a 
	Schmelzer discloses wherein the image data is acquired according to the acquired plan identification ID and past information. Schmelzer discloses that "images 62 captured by a participant in an event are associated with metadata 64 that provides identifying information about the event." The metadata 64 includes an event ID 66 (¶¶ 26-27; figs.3-4). Images captured by participants are sent to a server 122 that "compares the location and time metadata associated with the image with events created by others." Schmelzer discloses that "[i]f the location metadata falls within the defined geographic perimeter of an event, and the time falls within the defined timeframe of that event, then the image may be tagged with the various other metadata associated with the event (event ID, name, description, etc.), and stored together with the metadata so as to be accessible by other participants in the event." In one embodiment, the server can generate a notification including the event name and ID, "such that the user can easily search and retrieve all photos associated with the event" (¶ 39).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention, having both Kuhne and Schmelzer before them to modify the method of acquiring event photos to generate a video of Kuhne to incorporate the event ID taught by Schmelzer. One of ordinary skill in the art would be motivated to integrate 
	Kuhne-Schmelzer does not expressly disclose that the plan identification ID is included in information of a URL.
	Svendsen discloses wherein the plan identification ID is included in information of a URL. Svendsen discloses a method for sharing digital images organized using albums over a network. Svendsen, ¶¶ 23-24. The owner of an album of digital images can invite other to view the album by providing a URL. The URL identifies "an album identifier 234 for the requested web album web page 240." Id. at ¶ 27. The album identifier 234 is an identifier used to acquire image data; accordingly the album identifier is analogous to the claimed plan identification ID.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the event ID of Kuhne-Schmelzer to incorporate the photo viewing invitation URL comprising an album identifier as taught by Svendsen. One of ordinary skill in the art would be motivated to integrate the photo viewing invitation URL comprising an album identifier into Kuhne-Schmelzer, with a reasonable expectation of success, in order to enable a user to send a single URL to view an album of grouped images and to "accelerate access to images in an album, while honoring access restrictions to authorized requesters" See Svendsen, ¶ 2, 11.
	Kuhne-Schmelzer-Svendsen does not expressly disclose wherein the image data is acquired according to the acquired plan identification ID and past information of each user of the plurality of registered users, the past information of each user being related to the plan information.
of each user of the plurality of registered users, the past information of each user being related to the plan information. Azizi discloses "a calendar aware smart-type device that can automatically upload information, such as media content . . . to a . . . server or other designated device based on rules that are generated based on user preferences." Azizi, ¶ 19. An exemplary user preference includes "indicating upload events to the photo- and video-sharing website are to occur in a specified temporal relationship with selected calendar events." Id. at ¶ 22. A calendar event "stored in a calendar application on a user's smart type-device" may have the event name of "Kid's Soccer Match" along with a designated time and a designated geographic location. An exemplary user rule for this event includes "if photos and/or videos are taken within a designated window of time of the scheduled soccer match, and the photos and/or videos include location information that is within the proximity threshold and the smart-type device is connected to a network meeting a designated cost threshold, then automatically upload the photos and/or videos to the photo- and video-sharing website." Id. at ¶¶ 23; 26. One of ordinary skill in the art recognizes that by using the network cost rule, the media would be uploaded for an already occurring event (i.e. past information)— for example, wait until connected to WiFi to upload photos and video that the user previously took of the soccer match. Further, Azizi discloses an embodiment wherein multiple people share media after an event based on the calendar info. In this embodiment, the user preference indicates that "smartphones . . . of the several people attending the soccer match are designated content-source locations for the calendar event." Then, "several people attending the soccer match gather at a residence for a get together" and they are "able to view the photos from all of the designated content-source locations" by downloading the content and presenting it on a TV. Id. at ¶ 30. In 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify acquiring event media based on event information of Kuhne-Schmelzer-Svendsen to incorporate acquiring event media based on user calendar event information taught by Azizi. One of ordinary skill in the art would be motivated to integrate acquiring media based on user calendar event information into Kuhne-Schmelzer-Svendsen, with a reasonable expectation of success, in order to automate media sharing based on user defined network cost threshold parameters. Azizi, ¶¶ 4, 19, 22.

Claim 12
	Kuhne discloses a non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer causes the computer to execute, the method comprising: acquiring a period from a start to an end of a plan on the basis of plan information regarding the plan. Kuhne discloses a system "for requesting an interactive tour using media objects from a plurality of users" (¶ 4). The system comprises a media object collector 102 that retrieves media objects hosted by user profiles "based on a date and time range" (¶ 24). Kuhne discloses a user interface "configured to receive a start time and an end time from a user" that describes a time range. Media object collector 102 "may utilize this time range to collect media objects" (¶ 61).
	Kuhne discloses acquiring, after the period of the plan has elapsed, image data captured in the period. Kuhne discloses that "if a user requests a digital video that includes media object created by a group of users within a specific time period and/or around a selected geolocation, 
	Kuhne discloses creating a video file in which the image data are combined. The system comprises a segmenting module 10 "configured to cluster one or more sorted media objects into one or more trip segments based on [a] velocity value between adjacent media objects" (¶¶ 44-47). The system further comprises a segment renderer 114 for "combining one or more rendered trip segments into an interactive tour." Presentation styles "describe how media object are presented in the interactive tour." In one embodiment, "if a trip segment includes photographic images and a microblog post, a presentation style can be selected that uses the microblog post for a title of the video segment and displays the photographic images as a slideshow in the video segment" (¶¶ 48-53).
	Kuhne does not expressly disclose acquiring image data captured in the period from a plurality of registered users associated with one another in advance of the start of the period of the plan, wherein the plan information is acquired together with a plan identification ID, wherein the image data is acquired according to the acquired plan identification ID.
	Schmelzer discloses acquire image data captured in the period from each user of a plurality of registered users associated with one another in advance of the start of the period of the plan. First, Schmelzer discloses registering event information (i.e. plan information) before the start time of the event, because other users can "join an existing (upcoming or ongoing) event." Id. at ¶ 25, emphasis added. Second, Schmelzer discloses that the event information can limit the acquisition of media data to a sub-set of users with a relationship (i.e. associated with one another) prior to an upcoming event. The interface in Figure 8 illustrates a selection button Id. at ¶ 33. In these express examples (1) "all registered participants" are registered users associated with one another because they are registered for the same event, (2) "only concert goers with VIP access" are registered users associated with one another because they have VIP access, and (3) "only members of the wedding party" are registered users associated with one another because they are in the wedding party— and the bride, groom, best man, and maid of honor are socially associated with each other prior to the upcoming wedding taking place.
	Schmelzer discloses wherein the plan information is acquired together with a plan identification ID. Schmelzer discloses methods enabling "individuals at a given event . . . to share photos captured at that events and to view photos captured by others present at the same event." The images are encoded with metadata comprising an event ID (¶ 5). A user creates an event by establishing a user-defined geographical boundary and providing event details. FIG. 7 illustrates a user interface for defining a geographical boundary for an event. FIG. 8 illustrates a user interface enabling a user to create an event (i.e. create a plan). A user inputs an event name 154, event description 156, event sharing permissions 158, event category 160, event data 166, event start time 168, and event ending time 170 (¶¶ 28-35). Once a computer system obtains all event details "a unique event ID (i.e. event ID 66 of metadata 64) associated with the event is 
	Schmelzer discloses wherein the image data is acquired according to the acquired plan identification ID and past information. Schmelzer discloses that "images 62 captured by a participant in an event are associated with metadata 64 that provides identifying information about the event." The metadata 64 includes an event ID 66 (¶¶ 26-27; figs.3-4). Images captured by participants are sent to a server 122 that "compares the location and time metadata associated with the image with events created by others." Schmelzer discloses that "[i]f the location metadata falls within the defined geographic perimeter of an event, and the time falls within the defined timeframe of that event, then the image may be tagged with the various other metadata associated with the event (event ID, name, description, etc.), and stored together with the metadata so as to be accessible by other participants in the event." In one embodiment, the server can generate a notification including the event name and ID, "such that the user can easily search and retrieve all photos associated with the event" (¶ 39).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention, having both Kuhne and Schmelzer before them to modify the method of acquiring event photos to generate a video of Kuhne to incorporate the event ID taught by Schmelzer. One of ordinary skill in the art would be motivated to integrate the event ID into Kuhne, with a reasonable expectation of success, in order to enable a user to "easily search and retrieve all photos associated with [an] event" (Schmelzer, ¶ 39).
	Kuhne-Schmelzer does not expressly disclose that the plan identification ID is included in information of a URL.
included in information of a URL. Svendsen discloses a method for sharing digital images organized using albums over a network. Svendsen, ¶¶ 23-24. The owner of an album of digital images can invite other to view the album by providing a URL. The URL identifies "an album identifier 234 for the requested web album web page 240." Id. at ¶ 27. The album identifier 234 is an identifier used to acquire image data; accordingly the album identifier is analogous to the claimed plan identification ID.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the event ID of Kuhne-Schmelzer to incorporate the photo viewing invitation URL comprising an album identifier as taught by Svendsen. One of ordinary skill in the art would be motivated to integrate the photo viewing invitation URL comprising an album identifier into Kuhne-Schmelzer, with a reasonable expectation of success, in order to enable a user to send a single URL to view an album of grouped images and to "accelerate access to images in an album, while honoring access restrictions to authorized requesters" See Svendsen, ¶ 2, 11.
	Kuhne-Schmelzer-Svendsen does not expressly disclose wherein the image data is acquired according to the acquired plan identification ID and past information of each user of the plurality of registered users, the past information of each user being related to the plan information.
	Azizi discloses wherein the image data is acquired according to the acquired plan identification ID and past information of each user of the plurality of registered users, the past information of each user being related to the plan information. Azizi discloses "a calendar aware smart-type device that can automatically upload information, such as media content . . . to a . . . server or other designated device based on rules that are generated based on user preferences." Id. at ¶ 22. A calendar event "stored in a calendar application on a user's smart type-device" may have the event name of "Kid's Soccer Match" along with a designated time and a designated geographic location. An exemplary user rule for this event includes "if photos and/or videos are taken within a designated window of time of the scheduled soccer match, and the photos and/or videos include location information that is within the proximity threshold and the smart-type device is connected to a network meeting a designated cost threshold, then automatically upload the photos and/or videos to the photo- and video-sharing website." Id. at ¶¶ 23; 26. One of ordinary skill in the art recognizes that by using the network cost rule, the media would be uploaded for an already occurring event (i.e. past information)— for example, wait until connected to WiFi to upload photos and video that the user previously took of the soccer match. Further, Azizi discloses an embodiment wherein multiple people share media after an event based on the calendar info. In this embodiment, the user preference indicates that "smartphones . . . of the several people attending the soccer match are designated content-source locations for the calendar event." Then, "several people attending the soccer match gather at a residence for a get together" and they are "able to view the photos from all of the designated content-source locations" by downloading the content and presenting it on a TV. Id. at ¶ 30. In this embodiment, the get together at the residence occurs after the soccer match. The media is gathered using a calendar event that has already occurred (i.e. past information).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify acquiring event media based on event information of Kuhne-Schmelzer-Svendsen to incorporate acquiring event media based on user 

Claim 17
	Schmelzer discloses wherein the plan information registered in advance of the start of the period of the plan includes one or more registered users, and wherein the image data captured in the period is acquired from the one or more registered users. FIG. 8 of Schmelzer illustrates an option for making the event private limited to a list or "invite or authorized participants of the event" or limited to only "all registered participants" (Para.33). Schmelzer discloses that "a user that desires to participate in an event (post or review images associated with an event) authenticates to the system, such as by entering a pre-registered user name and password on smart phone 150 that is compared with information stored on server 122" (Para.38).

Claim 18
	Svendsen discloses wherein the URL is included in an invitation message transmitted by a plan sharing application. Svendsen discloses a method for sharing digital images organized using albums over a network. Svendsen, ¶¶ 23-24. The owner of an album of digital images can invite other to view the album by providing a URL. The URL identifies "an album identifier 234 for the requested web album web page 240." Id. at ¶ 27. The album identifier 234 is an identifier used to acquire image data; accordingly the album identifier is analogous to the claimed plan identification ID.

Claim 19
	Azizi discloses wherein the past information of each user is acquired from a calendar of the user according to the period of the plan indicated by the plan information. Azizi discloses "a calendar aware smart-type device that can automatically upload information, such as media content . . . to a . . . server or other designated device based on rules that are generated based on user preferences." Azizi, ¶ 19. An exemplary user preference includes "indicating upload events to the photo- and video-sharing website are to occur in a specified temporal relationship with selected calendar events." Id. at ¶ 22. A calendar event "stored in a calendar application on a user's smart type-device" may have the event name of "Kid's Soccer Match" along with a designated time and a designated geographic location. An exemplary user rule for this event includes "if photos and/or videos are taken within a designated window of time of the scheduled soccer match, and the photos and/or videos include location information that is within the proximity threshold and the smart-type device is connected to a network meeting a designated cost threshold, then automatically upload the photos and/or videos to the photo- and video-sharing website." Id. at ¶¶ 23; 26. One of ordinary skill in the art recognizes that by using the network cost rule, the media would be uploaded for an already occurring event (i.e. past information)— for example, wait until connected to WiFi to upload photos and video that the user previously took of the soccer match. Further, Azizi discloses an embodiment wherein multiple people share media after an event based on the calendar info. In this embodiment, the user preference indicates that "smartphones . . . of the several people attending the soccer match are designated content-source locations for the calendar event." Then, "several people attending the soccer match gather at a residence for a get together" and they are "able to view the photos Id. at ¶ 30. In this embodiment, the get together at the residence occurs after the soccer match. The media is gathered using a calendar event that has already occurred (i.e. past information).


Claims 5-7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhne et al., U.S. PG-Publication No. 2014/0363137 A1, in view of Schmelzer, U.S. PG-Publication No. 2015/0356121 A1, further in view of Padmanabhan et al., U.S. PG-Publication No. 2013/0117692 A1, further in view of Svendsen et al., U.S. PG-Publication No. 2006/0041554 A1, further in view of Azizi et al., U.S. PG-Publication No. 2014/0025799 A1.

Claim 5
	Padmanabhan discloses a receiving unit configured to receive the information for video file creation from a server configured to manage the plan information, wherein the receiving unit is implemented via at least one processor. Padmanabhan discloses methods and systems "for capturing, organizing, sharing, and/or displaying event-based media collections," wherein the collected media "is captured by friends, family, and/or others present at the same event" (¶ 3). The collected media is combined to generate a movie presentation (¶ 91). The media comprises time and location metadata used to cluster media by event (¶¶ 99-107; fig.7). The system enables users to capture media using their respective mobile devices, and "the mobile devices are 
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention, having both Kuhne and Padmanabhan before them to modify the event-based generation of a slide-show of media provided by multiple users of Kuhne to incorporate the server for collecting and sharing media from multiple users taught by Padmanabhan. One of ordinary skill in the art would be motivated to integrate the server for collecting and sharing media from multiple users into Kuhne, with a reasonable expectation of success, in order to automate the generation of a movie from a media collection that is generally "a tedious, time-consuming manual process" (See Kuhne, ¶ 91).

Claim 6
	Padmanabhan discloses an imaging unit configured to image a subject, wherein the image data acquisition unit acquires the image data captured by the imaging unit, wherein the imaging unit is implemented via at least one processor. The mobile device comprise a camera "used to capture images or video with an image sensor" (¶ 77). Further, a user "may use various image or video capture devices 412 to capture one or more images or video" and "upload the one or more digital images to the service 420" (¶ 85). 
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention, having both Kuhne and Padmanabhan before them to modify the event-based generation of a slide-show of media provided by multiple users of Kuhne to incorporate the server for collecting and sharing media from multiple users taught by Padmanabhan. One of ordinary skill in the art would be motivated to integrate the server for 

Claim 7
	Padmanabhan discloses wherein the image data acquisition unit acquires the image data captured by another device in the period from a server configured to manage the plan information. Padmanabhan discloses that "the media-sharing control 620 can receive media from a plurality of users" (¶ 97). The media received from a plurality of users is clustered by event by "recognizing that two or more instance s of media were captures at a location and time sufficiently related in geographic location and time that it can be inferred that the instances of media were captures at the same event" (¶¶ 100-101).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention, having both Kuhne and Padmanabhan before them to modify the event-based generation of a slide-show of media provided by multiple users of Kuhne to incorporate the server for collecting and sharing media from multiple users taught by Padmanabhan. One of ordinary skill in the art would be motivated to integrate the server for collecting and sharing media from multiple users into Kuhne, with a reasonable expectation of success, in order to automate the generation of a movie from a media collection that is generally "a tedious, time-consuming manual process" (See Kuhne, ¶ 91).

Claim 13
a server comprising: an image data acquisition unit configured to acquire, from a first device, image data captured in a period from a start to an end of a plan on the basis of plan information regarding the plan. Kuhne discloses a system "for requesting an interactive tour using media objects from a plurality of users" (¶ 4). The system comprises a media object collector 102 that retrieves media objects hosted by user profiles "based on a date and time range" (¶ 24). Kuhne discloses a user interface "configured to receive a start time and an end time from a user" that describes a time range. Media object collector 102 "may utilize this time range to collect media objects" (¶ 61).
	Kuhne discloses wherein the image data acquisition unit [is] implemented via at least one processor. The teachings of Kuhne are implemented using a computer system comprising a processor device (¶¶ 80-90).
	Kuhne does not expressly disclose wherein a registered user of the first device and a registered user of the second device are associated with one another in advance of the start of the period of the plan, wherein the plan information is acquired together with a plan identification ID, wherein the image data is acquired according to the acquired plan identification ID.
	Schmelzer discloses wherein a registered user of the first device and a registered user of the second device are associated with one another in advance of the start of the period of the plan. First, Schmelzer discloses registering event information (i.e. plan information) before the start time of the event, because other users can "join an existing (upcoming or ongoing) event." Id. at ¶ 25, emphasis added. Second, Schmelzer discloses that the event information can limit the acquisition of media data to a sub-set of users with a relationship (i.e. associated with one another) prior to an upcoming event. The interface in Figure 8 illustrates a selection button Id. at ¶ 33. In these express examples (1) "all registered participants" are registered users associated with one another because they are registered for the same event, (2) "only concert goers with VIP access" are registered users associated with one another because they have VIP access, and (3) "only members of the wedding party" are registered users associated with one another because they are in the wedding party— and the bride, groom, best man, and maid of honor are socially associated with each other prior to the upcoming wedding taking place.
	Schmelzer discloses wherein the plan information is acquired together with a plan identification ID. Schmelzer discloses methods enabling "individuals at a given event . . . to share photos captured at that events and to view photos captured by others present at the same event." The images are encoded with metadata comprising an event ID (¶ 5). A user creates an event by establishing a user-defined geographical boundary and providing event details. FIG. 7 illustrates a user interface for defining a geographical boundary for an event. FIG. 8 illustrates a user interface enabling a user to create an event (i.e. create a plan). A user inputs an event name 154, event description 156, event sharing permissions 158, event category 160, event data 166, event start time 168, and event ending time 170 (¶¶ 28-35). Once a computer system obtains all event details "a unique event ID (i.e. event ID 66 of metadata 64) associated with the event is 
	Schmelzer discloses wherein the image data is acquired according to the acquired plan identification ID and past information. Schmelzer discloses that "images 62 captured by a participant in an event are associated with metadata 64 that provides identifying information about the event." The metadata 64 includes an event ID 66 (¶¶ 26-27; figs.3-4). Images captured by participants are sent to a server 122 that "compares the location and time metadata associated with the image with events created by others." Schmelzer discloses that "[i]f the location metadata falls within the defined geographic perimeter of an event, and the time falls within the defined timeframe of that event, then the image may be tagged with the various other metadata associated with the event (event ID, name, description, etc.), and stored together with the metadata so as to be accessible by other participants in the event." In one embodiment, the server can generate a notification including the event name and ID, "such that the user can easily search and retrieve all photos associated with the event" (¶ 39).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention, having both Kuhne and Schmelzer before them to modify the method of acquiring event photos to generate a video of Kuhne to incorporate the event ID taught by Schmelzer. One of ordinary skill in the art would be motivated to integrate the event ID into Kuhne, with a reasonable expectation of success, in order to enable a user to "easily search and retrieve all photos associated with [an] event" (Schmelzer, ¶ 39).
	Kuhne-Schmelzer does not expressly disclose a transmission unit configured to transmit the image data to a second device in order for the second device to create a video file in which the image data and image data captured by the second device in the period are combined. 
	Padmanabhan discloses a transmission unit configured to transmit the image data to a second device in order for the second device to create a video file in which the image data and image data captured by the second device in the period are combined. Padmanabhan discloses methods and systems "for capturing, organizing, sharing, and/or displaying event-based media collections," wherein the collected media "is captured by friends, family, and/or others present at the same event" (¶ 3). The collected media is combined to generate a movie presentation (¶ 91). The media comprises time and location metadata used to cluster media by event (¶¶ 99-107; fig.7). The system enables users to capture media using their respective mobile devices, and "the mobile devices are configured to communicate with a media-sharing controller 620, which is typically a remotely located server but can also be a controller implemented locally by one of the mobile devices." media-sharing controller 620 "is configured for two-way communication with the mobile devices 611, 613, 615" (¶ 95; fig.6). The "clustering of media into event and further . . . can be performed locally at the mobile device itself" (¶ 98). 
	Padmanabhan discloses wherein the transmission unit [is] implemented via at least one processor. The teachings of Padmanabhan are implemented using a computer system comprising a processor device (¶ 16).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention, having both Kuhne-Schmelzer and Padmanabhan before them to modify the event-based generation of a slide-show of media provided by multiple users of Kuhne-Schmelzer to incorporate the controller for collecting and sharing media from multiple users taught by Padmanabhan. One of ordinary skill in the art would be motivated to integrate the controller for collecting and sharing media from multiple users into Kuhne-Schmelzer, with a reasonable expectation of success, in order to automate the generation of a 
	Kuhne-Schmelzer-Padmanabhan does not expressly disclose that the plan identification ID is included in information of a URL.
	Svendsen discloses wherein the plan identification ID is included in information of a URL. Svendsen discloses a method for sharing digital images organized using albums over a network. Svendsen, ¶¶ 23-24. The owner of an album of digital images can invite other to view the album by providing a URL. The URL identifies "an album identifier 234 for the requested web album web page 240." Id. at ¶ 27. The album identifier 234 is an identifier used to acquire image data; accordingly the album identifier is analogous to the claimed plan identification ID.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the event ID of Kuhne-Schmelzer-Padmanabhan to incorporate the photo viewing invitation URL comprising an album identifier as taught by Svendsen. One of ordinary skill in the art would be motivated to integrate the photo viewing invitation URL comprising an album identifier into Kuhne-Schmelzer-Padmanabhan, with a reasonable expectation of success, in order to enable a user to send a single URL to view an album of grouped images and to "accelerate access to images in an album, while honoring access restrictions to authorized requesters" See Svendsen, ¶ 2, 11.
	Kuhne-Schmelzer-Padmanabhan-Svendsen does not expressly disclose wherein the image data is acquired according to the acquired plan identification ID and past information of each user of the plurality of registered users, the past information of each user being related to the plan information.
of each user of the plurality of registered users, the past information of each user being related to the plan information. Azizi discloses "a calendar aware smart-type device that can automatically upload information, such as media content . . . to a . . . server or other designated device based on rules that are generated based on user preferences." Azizi, ¶ 19. An exemplary user preference includes "indicating upload events to the photo- and video-sharing website are to occur in a specified temporal relationship with selected calendar events." Id. at ¶ 22. A calendar event "stored in a calendar application on a user's smart type-device" may have the event name of "Kid's Soccer Match" along with a designated time and a designated geographic location. An exemplary user rule for this event includes "if photos and/or videos are taken within a designated window of time of the scheduled soccer match, and the photos and/or videos include location information that is within the proximity threshold and the smart-type device is connected to a network meeting a designated cost threshold, then automatically upload the photos and/or videos to the photo- and video-sharing website." Id. at ¶¶ 23; 26. One of ordinary skill in the art recognizes that by using the network cost rule, the media would be uploaded for an already occurring event (i.e. past information)— for example, wait until connected to WiFi to upload photos and video that the user previously took of the soccer match. Further, Azizi discloses an embodiment wherein multiple people share media after an event based on the calendar info. In this embodiment, the user preference indicates that "smartphones . . . of the several people attending the soccer match are designated content-source locations for the calendar event." Then, "several people attending the soccer match gather at a residence for a get together" and they are "able to view the photos from all of the designated content-source locations" by downloading the content and presenting it on a TV. Id. at ¶ 30. In 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify acquiring event media based on event information of Kuhne-Schmelzer-Padmanabhan-Svendsen to incorporate acquiring event media based on user calendar event information taught by Azizi. One of ordinary skill in the art would be motivated to integrate acquiring media based on user calendar event information into Kuhne-Schmelzer-Padmanabhan-Svendsen, with a reasonable expectation of success, in order to automate media sharing based on user defined network cost threshold parameters. Azizi, ¶¶ 4, 19, 22.

Claim 14
	Kuhne discloses an information processing method, executed by at least one processor, the method comprising: acquiring, from a first device, image data captured in a period from a start to an end of a plan on the basis of plan information regarding the plan. Kuhne discloses a system "for requesting an interactive tour using media objects from a plurality of users" (¶ 4). The system comprises a media object collector 102 that retrieves media objects hosted by user profiles "based on a date and time range" (¶ 24). Kuhne discloses a user interface "configured to receive a start time and an end time from a user" that describes a time range. Media object collector 102 "may utilize this time range to collect media objects" (¶ 61).
	Kuhne does not expressly disclose wherein a registered user of the first device and a registered user of the second device are associated with one another in advance of the start of the period of the plan, wherein the plan information is acquired together with a plan identification ID, wherein the image data is acquired according to the acquired plan identification ID.
	Schmelzer discloses wherein a registered user of the first device and a registered user of the second device are associated with one another in advance of the start of the period of the plan. First, Schmelzer discloses registering event information (i.e. plan information) before the start time of the event, because other users can "join an existing (upcoming or ongoing) event." Id. at ¶ 25, emphasis added. Second, Schmelzer discloses that the event information can limit the acquisition of media data to a sub-set of users with a relationship (i.e. associated with one another) prior to an upcoming event. The interface in Figure 8 illustrates a selection button wherein the "user may designate the event . . . as being limited to a particular group (i.e. to encompass only those images taken within the geographic boundary and defined timeframe of the event, and fitting within a defined sub-group of those images, such as 'all registered participants', 'only concert goers with VIP access', 'only members of the wedding party', or any other sub-group within the overall group of all images taken within the geographic boundary during the defined timeframe." Id. at ¶ 33. In these express examples (1) "all registered participants" are registered users associated with one another because they are registered for the same event, (2) "only concert goers with VIP access" are registered users associated with one another because they have VIP access, and (3) "only members of the wedding party" are registered users associated with one another because they are in the wedding party— and the bride, groom, best man, and maid of honor are socially associated with each other prior to the upcoming wedding taking place.
	Schmelzer discloses wherein the plan information is acquired together with a plan identification ID. Schmelzer discloses methods enabling "individuals at a given event . . . to 
	Schmelzer discloses wherein the image data is acquired according to the acquired plan identification ID and past information. Schmelzer discloses that "images 62 captured by a participant in an event are associated with metadata 64 that provides identifying information about the event." The metadata 64 includes an event ID 66 (¶¶ 26-27; figs.3-4). Images captured by participants are sent to a server 122 that "compares the location and time metadata associated with the image with events created by others." Schmelzer discloses that "[i]f the location metadata falls within the defined geographic perimeter of an event, and the time falls within the defined timeframe of that event, then the image may be tagged with the various other metadata associated with the event (event ID, name, description, etc.), and stored together with the metadata so as to be accessible by other participants in the event." In one embodiment, the server can generate a notification including the event name and ID, "such that the user can easily search and retrieve all photos associated with the event" (¶ 39).

	Kuhne-Schmelzer does not expressly disclose performing transmission with a transmission unit configured to transmit the image data to a second device in order for the second device to create a video file in which the image data and image data captured by the second device in the period are combined.
	Padmanabhan discloses performing transmission with a transmission unit configured to transmit the image data to a second device in order for the second device to create a video file in which the image data and image data captured by the second device in the period are combined. Padmanabhan discloses methods and systems "for capturing, organizing, sharing, and/or displaying event-based media collections," wherein the collected media "is captured by friends, family, and/or others present at the same event" (¶ 3). The collected media is combined to generate a movie presentation (¶ 91). The media comprises time and location metadata used to cluster media by event (¶¶ 99-107; fig.7). The system enables users to capture media using their respective mobile devices, and "the mobile devices are configured to communicate with a media-sharing controller 620, which is typically a remotely located server but can also be a controller implemented locally by one of the mobile devices." media-sharing controller 620 "is configured for two-way communication with the mobile devices 611, 613, 615" (¶ 95; fig.6). The "clustering of media into event and further . . . can be performed locally at the mobile device itself" (¶ 98). 

	Kuhne-Schmelzer-Padmanabhan does not expressly disclose that the plan identification ID is included in information of a URL.
	Svendsen discloses wherein the plan identification ID is included in information of a URL. Svendsen discloses a method for sharing digital images organized using albums over a network. Svendsen, ¶¶ 23-24. The owner of an album of digital images can invite other to view the album by providing a URL. The URL identifies "an album identifier 234 for the requested web album web page 240." Id. at ¶ 27. The album identifier 234 is an identifier used to acquire image data; accordingly the album identifier is analogous to the claimed plan identification ID.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the event ID of Kuhne-Schmelzer-Padmanabhan to incorporate the photo viewing invitation URL comprising an album identifier as taught by Svendsen. One of ordinary skill in the art would be motivated to integrate the photo viewing invitation URL comprising an album identifier into Kuhne-Schmelzer-Padmanabhan, with a reasonable expectation of success, in order to enable a user to send a single URL to view 
	Kuhne-Schmelzer-Padmanabhan-Svendsen does not expressly disclose wherein the image data is acquired according to the acquired plan identification ID and past information of each user of the plurality of registered users, the past information of each user being related to the plan information.
	Azizi discloses wherein the image data is acquired according to the acquired plan identification ID and past information of each user of the plurality of registered users, the past information of each user being related to the plan information. Azizi discloses "a calendar aware smart-type device that can automatically upload information, such as media content . . . to a . . . server or other designated device based on rules that are generated based on user preferences." Azizi, ¶ 19. An exemplary user preference includes "indicating upload events to the photo- and video-sharing website are to occur in a specified temporal relationship with selected calendar events." Id. at ¶ 22. A calendar event "stored in a calendar application on a user's smart type-device" may have the event name of "Kid's Soccer Match" along with a designated time and a designated geographic location. An exemplary user rule for this event includes "if photos and/or videos are taken within a designated window of time of the scheduled soccer match, and the photos and/or videos include location information that is within the proximity threshold and the smart-type device is connected to a network meeting a designated cost threshold, then automatically upload the photos and/or videos to the photo- and video-sharing website." Id. at ¶¶ 23; 26. One of ordinary skill in the art recognizes that by using the network cost rule, the media would be uploaded for an already occurring event (i.e. past information)— for example, wait until connected to WiFi to upload photos and video that the user previously took of the soccer Id. at ¶ 30. In this embodiment, the get together at the residence occurs after the soccer match. The media is gathered using a calendar event that has already occurred (i.e. past information).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify acquiring event media based on event information of Kuhne-Schmelzer-Padmanabhan-Svendsen to incorporate acquiring event media based on user calendar event information taught by Azizi. One of ordinary skill in the art would be motivated to integrate acquiring media based on user calendar event information into Kuhne-Schmelzer-Padmanabhan-Svendsen, with a reasonable expectation of success, in order to automate media sharing based on user defined network cost threshold parameters. Azizi, ¶¶ 4, 19, 22.

Claim 15
	Kuhne discloses a non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer causes the computer to execute a method, the method comprising: acquiring, from a first device, image data captured in a period from a start to an end of a plan on the basis of plan information regarding the plan. Kuhne discloses a system "for requesting an interactive tour using media objects from a plurality of users" (¶ 4). 
	Kuhne does not expressly disclose wherein a registered user of the first device and a registered user of the second device are associated with one another in advance of the star of the period of the plan, wherein the plan information is acquired together with a plan identification ID, wherein the image data is acquired according to the acquired plan identification ID.
	Schmelzer discloses wherein a registered user of the first device and a registered user of the second device are associated with one another in advance of the start of the period of the plan. First, Schmelzer discloses registering event information (i.e. plan information) before the start time of the event, because other users can "join an existing (upcoming or ongoing) event." Id. at ¶ 25, emphasis added. Second, Schmelzer discloses that the event information can limit the acquisition of media data to a sub-set of users with a relationship (i.e. associated with one another) prior to an upcoming event. The interface in Figure 8 illustrates a selection button wherein the "user may designate the event . . . as being limited to a particular group (i.e. to encompass only those images taken within the geographic boundary and defined timeframe of the event, and fitting within a defined sub-group of those images, such as 'all registered participants', 'only concert goers with VIP access', 'only members of the wedding party', or any other sub-group within the overall group of all images taken within the geographic boundary during the defined timeframe." Id. at ¶ 33. In these express examples (1) "all registered participants" are registered users associated with one another because they are registered for the same event, (2) "only concert goers with VIP access" are registered users associated with one 
	Schmelzer discloses wherein the plan information is acquired together with a plan identification ID. Schmelzer discloses methods enabling "individuals at a given event . . . to share photos captured at that events and to view photos captured by others present at the same event." The images are encoded with metadata comprising an event ID (¶ 5). A user creates an event by establishing a user-defined geographical boundary and providing event details. FIG. 7 illustrates a user interface for defining a geographical boundary for an event. FIG. 8 illustrates a user interface enabling a user to create an event (i.e. create a plan). A user inputs an event name 154, event description 156, event sharing permissions 158, event category 160, event data 166, event start time 168, and event ending time 170 (¶¶ 28-35). Once a computer system obtains all event details "a unique event ID (i.e. event ID 66 of metadata 64) associated with the event is generated by server 122." This event ID 66 "facilitates photo sharing by event participates by associating the location/time defined event with a unique ID" (¶ 37).
	Schmelzer discloses wherein the image data is acquired according to the acquired plan identification ID and past information. Schmelzer discloses that "images 62 captured by a participant in an event are associated with metadata 64 that provides identifying information about the event." The metadata 64 includes an event ID 66 (¶¶ 26-27; figs.3-4). Images captured by participants are sent to a server 122 that "compares the location and time metadata associated with the image with events created by others." Schmelzer discloses that "[i]f the location metadata falls within the defined geographic perimeter of an event, and the time falls within the 
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention, having both Kuhne and Schmelzer before them to modify the method of acquiring event photos to generate a video of Kuhne to incorporate the event ID taught by Schmelzer. One of ordinary skill in the art would be motivated to integrate the event ID into Kuhne, with a reasonable expectation of success, in order to enable a user to "easily search and retrieve all photos associated with [an] event" (Schmelzer, ¶ 39).
	Kuhne-Schmelzer does not expressly disclose performing transmission with a transmission unit configured to transmit the image data to a second device in order for the second device to create a video file in which the image data and image data captured by the second device in the period are combined.
	Padmanabhan discloses a means for performing transmission with a transmission unit configured to transmit the image data to a second device in order for the second device to create a video file in which the image data and image data captured by the second device in the period are combined. Padmanabhan discloses methods and systems "for capturing, organizing, sharing, and/or displaying event-based media collections," wherein the collected media "is captured by friends, family, and/or others present at the same event" (¶ 3). The collected media is combined to generate a movie presentation (¶ 91). The media comprises time and location metadata used to cluster media by event (¶¶ 99-107; fig.7). The system enables users to capture media using their 
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention, having both Kuhne-Schmelzer and Padmanabhan before them to modify the event-based generation of a slide-show of media provided by multiple users of Kuhne-Schmelzer to incorporate the controller for collecting and sharing media from multiple users taught by Padmanabhan. One of ordinary skill in the art would be motivated to integrate the controller for collecting and sharing media from multiple users into Kuhne-Schmelzer, with a reasonable expectation of success, in order to automate the generation of a movie from a media collection that is generally "a tedious, time-consuming manual process" (See Kuhne, ¶ 91).
	Kuhne-Schmelzer-Padmanabhan does not expressly disclose that the plan identification ID is included in information of a URL.
	Svendsen discloses wherein the plan identification ID is included in information of a URL. Svendsen discloses a method for sharing digital images organized using albums over a network. Svendsen, ¶¶ 23-24. The owner of an album of digital images can invite other to view the album by providing a URL. The URL identifies "an album identifier 234 for the requested web album web page 240." Id. at ¶ 27. The album identifier 234 is an identifier used to acquire image data; accordingly the album identifier is analogous to the claimed plan identification ID.

	Kuhne-Schmelzer-Padmanabhan-Svendsen does not expressly disclose wherein the image data is acquired according to the acquired plan identification ID and past information of each user of the plurality of registered users, the past information of each user being related to the plan information.
	Azizi discloses wherein the image data is acquired according to the acquired plan identification ID and past information of each user of the plurality of registered users, the past information of each user being related to the plan information. Azizi discloses "a calendar aware smart-type device that can automatically upload information, such as media content . . . to a . . . server or other designated device based on rules that are generated based on user preferences." Azizi, ¶ 19. An exemplary user preference includes "indicating upload events to the photo- and video-sharing website are to occur in a specified temporal relationship with selected calendar events." Id. at ¶ 22. A calendar event "stored in a calendar application on a user's smart type-device" may have the event name of "Kid's Soccer Match" along with a designated time and a designated geographic location. An exemplary user rule for this event includes "if photos and/or videos are taken within a designated window of time of the scheduled soccer match, and the Id. at ¶¶ 23; 26. One of ordinary skill in the art recognizes that by using the network cost rule, the media would be uploaded for an already occurring event (i.e. past information)— for example, wait until connected to WiFi to upload photos and video that the user previously took of the soccer match. Further, Azizi discloses an embodiment wherein multiple people share media after an event based on the calendar info. In this embodiment, the user preference indicates that "smartphones . . . of the several people attending the soccer match are designated content-source locations for the calendar event." Then, "several people attending the soccer match gather at a residence for a get together" and they are "able to view the photos from all of the designated content-source locations" by downloading the content and presenting it on a TV. Id. at ¶ 30. In this embodiment, the get together at the residence occurs after the soccer match. The media is gathered using a calendar event that has already occurred (i.e. past information).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify acquiring event media based on event information of Kuhne-Schmelzer-Padmanabhan-Svendsen to incorporate acquiring event media based on user calendar event information taught by Azizi. One of ordinary skill in the art would be motivated to integrate acquiring media based on user calendar event information into Kuhne-Schmelzer-Padmanabhan-Svendsen, with a reasonable expectation of success, in order to automate media sharing based on user defined network cost threshold parameters. Azizi, ¶¶ 4, 19, 22.

Claim 16
	Kuhne discloses an information processing system comprising: a server, a first device; and a second device, wherein the server includes an image data acquisition unit configured to acquire, from a first device, a first piece of image data captured by the first device in a period from a start to an end of a plan on the basis of plan information regarding the plan. Kuhne discloses a system "for requesting an interactive tour using media objects from a plurality of users" (¶ 4). The system comprises a media object collector 102 that retrieves media objects hosted by user profiles "based on a date and time range" (¶ 24). Kuhne discloses a user interface "configured to receive a start time and an end time from a user" that describes a time range. Media object collector 102 "may utilize this time range to collect media objects" (¶ 61).
	Kuhne discloses a receiving unit configured to receive the first piece of image data transmitted from the server. Kuhne discloses that "if a user requests a digital video that includes media object created by a group of users within a specific time period and/or around a selected geolocation, media object collector 102 will collect all available media object from the users' profiles that fall within the selected time period and/or a geolocation range encompassing the geolocation" (¶¶ 20-24).
	Kuhne discloses a video file creation unit configured to create a video file in which the first piece of image data and the second piece of image data are combined. The system comprises a segmenting module 10 "configured to cluster one or more sorted media objects into one or more trip segments based on [a] velocity value between adjacent media objects" (¶¶ 44-47). The system further comprises a segment renderer 114 for "combining one or more rendered trip segments into an interactive tour." Presentation styles "describe how media object are presented in the interactive tour." In one embodiment, "if a trip segment includes photographic 
	Kuhne discloses wherein the image data acquisition unit . . . the receiving unit, and the video file creation unit are each implemented via at least one processor. The teachings of Kuhne are implemented using a computer system comprising a processor device (¶¶ 80-90).
	Kuhne does not expressly disclose wherein the server associates a registered user of the first device and a registered user of the second device with one another in advance of the start of the period of the plan, wherein the plan information is acquired together with a plan identification ID, wherein the image data is acquired according to the acquired plan identification ID.
	Schmelzer discloses wherein a registered user of the first device and a registered user of the second device are associated with one another in advance of the start of the period of the plan. First, Schmelzer discloses registering event information (i.e. plan information) before the start time of the event, because other users can "join an existing (upcoming or ongoing) event." Id. at ¶ 25, emphasis added. Second, Schmelzer discloses that the event information can limit the acquisition of media data to a sub-set of users with a relationship (i.e. associated with one another) prior to an upcoming event. The interface in Figure 8 illustrates a selection button wherein the "user may designate the event . . . as being limited to a particular group (i.e. to encompass only those images taken within the geographic boundary and defined timeframe of the event, and fitting within a defined sub-group of those images, such as 'all registered participants', 'only concert goers with VIP access', 'only members of the wedding party', or any other sub-group within the overall group of all images taken within the geographic boundary Id. at ¶ 33. In these express examples (1) "all registered participants" are registered users associated with one another because they are registered for the same event, (2) "only concert goers with VIP access" are registered users associated with one another because they have VIP access, and (3) "only members of the wedding party" are registered users associated with one another because they are in the wedding party— and the bride, groom, best man, and maid of honor are socially associated with each other prior to the upcoming wedding taking place.
	Schmelzer discloses wherein the plan information is acquired together with a plan identification ID. Schmelzer discloses methods enabling "individuals at a given event . . . to share photos captured at that events and to view photos captured by others present at the same event." The images are encoded with metadata comprising an event ID (¶ 5). A user creates an event by establishing a user-defined geographical boundary and providing event details. FIG. 7 illustrates a user interface for defining a geographical boundary for an event. FIG. 8 illustrates a user interface enabling a user to create an event (i.e. create a plan). A user inputs an event name 154, event description 156, event sharing permissions 158, event category 160, event data 166, event start time 168, and event ending time 170 (¶¶ 28-35). Once a computer system obtains all event details "a unique event ID (i.e. event ID 66 of metadata 64) associated with the event is generated by server 122." This event ID 66 "facilitates photo sharing by event participates by associating the location/time defined event with a unique ID" (¶ 37).
	Schmelzer discloses wherein the image data is acquired according to the acquired plan identification ID and past information. Schmelzer discloses that "images 62 captured by a participant in an event are associated with metadata 64 that provides identifying information about the event." The metadata 64 includes an event ID 66 (¶¶ 26-27; figs.3-4). Images captured 
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention, having both Kuhne and Schmelzer before them to modify the method of acquiring event photos to generate a video of Kuhne to incorporate the event ID taught by Schmelzer. One of ordinary skill in the art would be motivated to integrate the event ID into Kuhne, with a reasonable expectation of success, in order to enable a user to "easily search and retrieve all photos associated with [an] event" (Schmelzer, ¶ 39).
	Kuhne-Schmelzer does not expressly disclose a transmission unit configured to transmit the first piece of image data to a second device; the second device including an imaging unit configured to image a subject; a plan period acquisition unit configured to acquire the period from the start to the end of the plan on the basis of the plan information; and an image data acquisition unit configured to acquire, after the period of the plan has elapsed, a second piece of image data captured by the imaging unit in the period.
	Padmanabhan discloses a transmission unit configured to transmit the first piece of image data to a second device. The system comprises a segmenting module 10 "configured to cluster one or more sorted media objects into one or more trip segments based on [a] velocity value 
	Padmanabhan discloses the second device including an imaging unit configured to image a subject. The mobile device comprise a camera "used to capture images or video with an image sensor" (¶ 77). Further, a user "may use various image or video capture devices 412 to capture one or more images or video" and "upload the one or more digital images to the service 420" (¶ 85).
	Padmanabhan discloses a plan period acquisition unit configured to acquire the period from the start to the end of the plan on the basis of the plan information. Padmanabhan discloses methods and systems "for capturing, organizing, sharing, and/or displaying event-based media collections," wherein the collected media "is captured by friends, family, and/or others present at the same event" (¶ 3). The collected media is combined to generate a movie presentation (¶ 91). The media comprises time and location metadata used to cluster media by event (¶¶ 99-107; fig.7).
	Padmanabhan discloses an image data acquisition unit configured to acquire, after the period of the plan has elapsed, a second piece of image data captured by the imaging unit in the period. Padmanabhan discloses upon receiving a further instance of media, "if the further media was captures at a time within a threshold time of further media . . . and was also captures a t la 
	Padmanabhan discloses wherein . . . the transmission unit, the imaging unit, the plan period acquisition unit, the image data acquisition unit . . . are each implemented via at least one processor. The teachings of Padmanabhan are implemented using a computer system comprising a processor device (¶ 16).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention, having both Kuhne-Schmelzer and Padmanabhan before them to modify the event-based generation of a slide-show of media provided by multiple users of Kuhne-Schmelzer to incorporate the controller for collecting and sharing media from multiple users taught by Padmanabhan. One of ordinary skill in the art would be motivated to integrate the controller for collecting and sharing media from multiple users into Kuhne-Schmelzer, with a reasonable expectation of success, in order to automate the generation of a movie from a media collection that is generally "a tedious, time-consuming manual process" (See Kuhne, ¶ 91).
	Kuhne-Schmelzer-Padmanabhan does not expressly disclose that the plan identification ID is included in information of a URL.
	Svendsen discloses wherein the plan identification ID is included in information of a URL. Svendsen discloses a method for sharing digital images organized using albums over a network. Svendsen, ¶¶ 23-24. The owner of an album of digital images can invite other to view the album by providing a URL. The URL identifies "an album identifier 234 for the requested web album web page 240." Id. at ¶ 27. The album identifier 234 is an identifier used to acquire image data; accordingly the album identifier is analogous to the claimed plan identification ID.

	Kuhne-Schmelzer-Padmanabhan-Svendsen does not expressly disclose wherein the image data is acquired according to the acquired plan identification ID and past information of each user of the plurality of registered users, the past information of each user being related to the plan information.
	Azizi discloses wherein the image data is acquired according to the acquired plan identification ID and past information of each user of the plurality of registered users, the past information of each user being related to the plan information. Azizi discloses "a calendar aware smart-type device that can automatically upload information, such as media content . . . to a . . . server or other designated device based on rules that are generated based on user preferences." Azizi, ¶ 19. An exemplary user preference includes "indicating upload events to the photo- and video-sharing website are to occur in a specified temporal relationship with selected calendar events." Id. at ¶ 22. A calendar event "stored in a calendar application on a user's smart type-device" may have the event name of "Kid's Soccer Match" along with a designated time and a designated geographic location. An exemplary user rule for this event includes "if photos and/or videos are taken within a designated window of time of the scheduled soccer match, and the Id. at ¶¶ 23; 26. One of ordinary skill in the art recognizes that by using the network cost rule, the media would be uploaded for an already occurring event (i.e. past information)— for example, wait until connected to WiFi to upload photos and video that the user previously took of the soccer match. Further, Azizi discloses an embodiment wherein multiple people share media after an event based on the calendar info. In this embodiment, the user preference indicates that "smartphones . . . of the several people attending the soccer match are designated content-source locations for the calendar event." Then, "several people attending the soccer match gather at a residence for a get together" and they are "able to view the photos from all of the designated content-source locations" by downloading the content and presenting it on a TV. Id. at ¶ 30. In this embodiment, the get together at the residence occurs after the soccer match. The media is gathered using a calendar event that has already occurred (i.e. past information).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify acquiring event media based on event information of Kuhne-Schmelzer-Padmanabhan-Svendsen to incorporate acquiring event media based on user calendar event information taught by Azizi. One of ordinary skill in the art would be motivated to integrate acquiring media based on user calendar event information into Kuhne-Schmelzer-Padmanabhan-Svendsen, with a reasonable expectation of success, in order to automate media sharing based on user defined network cost threshold parameters. Azizi, ¶¶ 4, 19, 22.

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhne et al., U.S. PG-Publication No. 2014/0363137 A1, in view of Schmelzer, U.S. PG-Publication No. 2015/0356121 A1, further in view of Svendsen et al., U.S. PG-Publication No. 2006/0041554 A1, further in view of Azizi et al., U.S. PG-Publication No. 2014/0025799 A1, further in view of Asver et al., U.S. PG-Publication No. 2013/0346869 A1.

Claim 9
	Asver discloses wherein, in a case where the video file is for a specific company, the information for video file creation includes information for causing the video file for an advertisement of the specific company or the video file in line with an image of the specific company to be created. Asver discloses a computer-implemented method for generating an event page corresponding to a particular event. The event page may receive photographs from multiple attendees of the event and generate a slideshow using the received photographs (¶ 4). The slideshow generation process provides options include "a branded area . . . located at the top of each photo (e.g. to provide advertising, etc.)." (¶ 37).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention, having both Kuhne-Schmelzer-Svendsen-Azizi and Asver before them to modify the event-based generation of a slide-show of media provided by multiple users of Kuhne-Schmelzer-Svendsen-Azizi to incorporate the branded area in a slideshow taught by Asver. One of ordinary skill in the art would be motivated to integrate the branded area in a slideshow into Kuhne-Schmelzer-Svendsen-Azizi, with a reasonable expectation of success, in order to "provide advertising" in the slideshow (Asver, ¶ 37). 


Response to Arguments
Arguments Regarding Rejection of claims 1-4, 8, 10-12, and 17-19 under 35 USC § 103
	Applicant argues that the cited prior art does not teach of suggest the limitation acquire a period from a start to an end of a plan on the basis of plan information acquired together with a plan identification in information of a URL because "none of the cited references fairly tech or suggest any association of registered users in advance of a plan period" and "acquiring image data captured in the plan period from each user of the plurality of registered users that are associated with one another in advance according to acquired plan identification." Rem. pg.13-14.
	The Examiner disagrees.
	Schmelzer discloses "a method of photo sharing comprising the steps of storing an event that is defined at least by a geographic perimeter and a timeframe." Schmelzer, ¶ 7. FIG. 8 of Schmelzer illustrates a user interface enabling a user to create an event (i.e. create a plan). A user inputs an event name 154, event description 156, event sharing permissions 158, event category 160, event data 166, event start time 168, and event ending time 170. Id. at ¶ 33, emphasis added. One of ordinary skill in the art recognizes that the event start time could be established in the future. This notion is supported by the Schmelzer reference because other users can "join an existing (upcoming or ongoing) event." Id. at ¶ 25, emphasis added. An upcoming event is an event that is registered before it's designated start time (i.e. registered in advance of the start period of the plan).
	Schmelzer discloses that "the user set the geographic boundaries within which the event will occur." Then "[i]mages captured by authorized users 142 within periphery 130 and during will be tagged with metadata 64 . . . facilitating sharing of their photos with other participants in the event." Id. at ¶ 29, emphasis added. The event will occur in the future. This implies that the geographic boundaries were established prior to the event. In the upcoming event embodiment, the defined timeframe and geographic boundaries are defined prior to the event's timeframe. Accordingly, when the event occurs (i.e. when the defined timeframe is reached), the images are tagged based on geographic boundaries that were established in prior to the event occurring (i.e. past information).
	Further, Schmelzer discloses embodiments where the event "may alternatively be defined as including multiple geographic perimeters, possible occurring over multiple timeframes." In one example embodiment, the event is a concert tour. The event is established prior to the tour occurring in multiple geographic boundaries (shows at different cities) and at different timeframes (shows on different days). Id. at ¶ 31. In this embodiment, it is clear that the geographic boundaries and timeframe data are established prior to the event occurring.
	Schmelzer discloses that "images 62 are captured by a participant in an event are associated with metadata 64 that provided identifying information about the event." The metadata 64 "includes various identifiers, tags and descriptors that enable classification of the image 62 by information related to the event at which it was captures." The metadata expressly includes an "event ID 66." Id. at ¶¶ 26-27; FIG. 4.
	Schmelzer does not disclose that this event ID 66 is "included in information of a URL." However, encoding arbitrary data into a standardized format is well-known in the art. For example, Svendsen discloses methods for sharing images over a network using a URL that identifies requested photos using an "album identifier." Svendsen, ¶¶ 23-24. The owner of an album of digital images can invite other to view the album by providing a URL. The URL Id. at ¶ 27. The album identifier 234 is an identifier used to acquire image data; accordingly the album identifier is analogous to the claimed event ID 66.
	Accordingly, Schmelzer fairly teaches a method comprises a step registering users for an event (i.e. joining an event) with established start and end times in the future and later acquiring image data taken during the event by determining whether image metadata indicates that an image was taken within geographical and chronological boundaries established by the event. Schmelzer discloses that an event identifier is associated with the event; Schmelzer, in view of Svedsen suggests that the event identifier could be included with a standard URL.
	Applicant argues that the cited prior art does not teach of suggest the limitation wherein the image data is acquired according to the plan identification and past information of each user of the plurality of the registered users, because Azizi discloses a method for automatically uploading media content using a calendar application "for a single user." Rem. pg.15.
	The Examiner disagrees.
	Azizi discloses technique for "automatically imitating a client-server session in a cloud-based computing environment based on user-defined parameters," where in one embodiment is "a calendar-event aware … device that can automatically upload … media content ... to a cloud-based server … based on rules that are generated based on user preferences." Azizi, ¶ 19. 	Figure 1B illustrates an embodiment wherein Calendar and Event Coordination Engine (CECE) 100 is "contained in a central personal cloud device" comprising a User Preference and Permission Profile (UPPP) database 101 "would include location information for designating one or more calendar applications and for obtaining device status from one or more designated deices."  Id. at ¶¶ 20; 31, emphasis added. The CECE 100 further comprises a Matching and Decision Making Id. at ¶ 23. Figure 1B illustrates multiple client devices (e.g. devices 21-26) each comprising their own calendar application 105 and each communicatively connected (e.g. wireless links 16) to the cloud device 20 executing the CECE 100. Id. at ¶¶ 27-28.
	Azizi discloses that "a user can designate the one or more calendar applications for which MDM database generates rules can be remotely located," for example "a user can designate that the calendar applications on … smartphone devices 21 and 22 include calendar events for which rules are generated." Id. at ¶ 29, emphasis added. The user preference information "would include information for designating one or more calendar applications and for obtaining device status from one or more designated devices." Id. at ¶ 31, emphasis added. Azizi discloses that the method for automatically uploading image data based on calendar events can work on multiple calendar applications executing on multiple different devices. 
	One of ordinary skill in the art would recognize an embodiment wherein a husband user stores calendar events (i.e. past information) in a first calendar on smartphone device 21 and a wife user stores calendar events in a second calendar on smartphone device 22. In such an embodiment, the CECE would automatically upload images according to events (i.e. past information) for each user (e.g. based on both the husband's and the wife's calendar events). Accordingly, Azizi discloses obtaining calendar events from a plurality of calendar applications 
	Accordingly, the rejection of claims 1-4, 8, 10-12, and 17-19 under 35 USC § 103 are maintained.

Applicants arguments regarding claims 5-7, 9, and 13-16 under 35 USC § 103
	Applicant arguments restate the arguments submitted for the rejection of claims 1-4, 8, 10-12, and 17-19. Rem.pg.17-20. Examiner's response is the same as indicated in the response to arguments for claims 1-4, 8, 10-12, and 17-19, supra.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        March 22, 2021